Citation Nr: 0206725	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
secondary to service-connected asthma.

2.  Entitlement to an increased rating for chronic steroid 
dependent asthma, currently evaluated as 30 percent 
disabling.  

3.  What evaluation is warranted for allergic rhinitis with 
chronic sinusitis from September 14, 1983?

4.  Entitlement to an increased rating for anxiety neurosis 
with depression, currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for 
hypertension and entitlement to a combined evaluation for 
service-connected disorders of 80 percent will be the subject 
of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1983.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Winston-Salem, North Carolina (hereinafter RO).  

The veteran raised the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability during a hearing before the Board in June 
1999.  In its October 1999 decision, the Board noted that 
this issue had not been developed or certified for appellate 
review, and referred the issue to the RO.  Unfortunately, 
this issue has yet to be addressed by the RO.  Therefore, the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability is again 
referred to the RO for prompt and appropriate consideration.

The Board also notes that the issue of whether new and 
material evidence has been submitted for entitlement to 
service connection for a headache disorder, was raised in 
February 1997.  Although the RO sent correspondence advising 
the veteran that he should submit new and material evidence 
to reopen this claim, the RO has not yet adjudicated this 
issue.  In that the veteran has pursued this claim since 
February 1997, this issue is referred to the RO for 
appropriate disposition.

The Board is undertaking additional development on the issue 
of entitlement to service connection for hypertension 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  The issue of entitlement to a combined 
evaluation for service-connected disorders of 80 percent is 
deferred pending this additional development.  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  The veteran does not have a sleep disorder, separate and 
distinct from currently service-connected symptomatology.

2.  The veteran's allergic rhinitis with chronic sinusitis 
does not result in three or more incapacitating episodes of 
sinusitis per year requiring prolonged, i.e., four to six 
weeks, of antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; nor 
is it shown that this disorder is severe with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  The 
veteran's allergic rhinitis with chronic sinusitis is further 
not manifested by nasal polyps, or by moderate crusting and 
ozena with atrophic changes.

3.  The veteran's anxiety neurosis with depression is not 
productive of more than mild social and industrial 
impairment.  Further, it is not productive of more than 
occupational and social impairment due to mild and transient 
symptoms.  

4.  Asthma is not more than moderate, with rather frequent 
attacks, and moderate dyspnea on exertion between attacks.  
Neither the intermittent use of systemic corticosteroids due 
to asthma, nor the need for monthly visits to a physician for 
required care of exacerbations is demonstrated.  Pulmonary 
function tests do not show either a FEV-1 or a FEV-1/FVC 
value of 40 to 55 percent of that predicted.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active military service, nor is it shown to be proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 
(2001).

2.  The criteria for a rating in excess of 10 percent from 
September 14, 1983 for allergic rhinitis with chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6514 (1995); 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6522 (2001).

3.  The criteria for an increased rating for anxiety neurosis 
with depression have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9400 (1995); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (2001). 

4.  The criteria for an increased rating for chronic steroid 
dependent asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6602 (1995); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveal that the veteran had one 
episode of depression in 1982 that was diagnosed as 
adjustment disorder with mood disturbance, with another 
episode in April 1983.  He refused therapy, and on a Medical 
Evaluation Board examination in July 1983, it was noted that 
the veteran appeared better adjusted.  

The veteran had occasional sneezing and nasal congestion 
during the spring and summer for which he was treated with 
antihistamines and decongestants.  However, it was noted on 
the Medical Evaluation Board in July 1983, that his nasal 
congestion and rhinorrhea had not been controlled by the 
antihistamines, decongestants or nasal steroids, and that the 
veteran had been started on immunotherapy.  The diagnosis was 
mild allergic rhinitis.  

In May 1982, the veteran complained of sleeplessness, and in 
June 1983, he reported having frequent trouble sleeping.  The 
service medical records are, however, negative for a 
diagnosis of a sleep disorder.  

A July 1983 Medical Evaluation Board noted that the veteran 
had a history of childhood asthma up to the age of 10.  In 
February 1983, however, the veteran experienced a severe 
episodic exacerbation.  He was treated with medication, to 
include steroids.  Thereafter, his asthma was exacerbated 
with efforts to wean him off the steroids.  The diagnoses 
included steroid dependent asthma.  

Subsequent to service discharge, a VA examination conducted 
in November 1983, reported a history of difficulty with 
asthma and a sinus disorder, treated by steroids.  The 
veteran stated that he felt nervous frequently and was more 
nervous when taking medications, to include the steroids.  He 
described recurrent feelings of shakiness and tension that 
would improve when he was able to relax.  He noted a history 
of occasional feelings of depression which he felt was due to 
his physical problems.  The veteran reported having headaches 
approximately twice a month which were manifested by sharp 
pain and pressure.  The headaches were relieved with Tylenol 
and rest.  

On examination, the veteran was quiet and cooperative.  His 
speech was coherent and his memory was adequate.  Cranial 
nerves were grossly intact and optic discs were clear.  The 
diagnoses were atypical anxiety disorder, with a history of 
depression; and a headache of undetermined cause.  A VA 
physical examination revealed the nasal mucosa to be pale, 
and the lateral turbinates to be swollen.  It was noted that 
the veteran sniffed frequently due to a clear liquid 
discharge.  The diagnoses included active allergic rhinitis.  
A chest x-ray indicated a mild increase in the retrosternal 
clear space with mildly increased ventilation of the lungs 
suggestive of mild emphysema.  Pulmonary function tests 
showed the FVC was 97 percent of predicted and the FEV-1 was 
80 percent of predicted.  

A service department examination conducted in February 1985 
for the temporary disability retirement list noted that the 
veteran's nasal mucosa was within normal limits.  Pulmonary 
function tests showed the FVC was 103 percent of predicted 
and the FEV-1 was 84 percent of predicted.  Pulmonary 
function test results were consistent with a mild airway 
obstruction.  The veteran was found to be unfit for military 
duty due to acute bronchospastic symptoms with exposure to 
certain grasses and dust, and exposure to cold and/or 
exercise.  

Service connection for asthma and allergic rhinitis, and for 
an atypical anxiety disorder was granted in a December 1983 
rating decision. 

A VA examination in August 1986, reported a history of 
allergic rhinitis, with good results on medication.  On nasal 
examination, boggy turbinates were found, with clear 
drainage.  The impression was allergic rhinitis under good 
control.  Pulmonary function tests showed the FVC was 77 
percent of predicted and FEV-1 was 62 percent of predicted.  
On examination, there was no wheezing with normal 
respiration, but a faint wheeze was noted with forced 
expiration.  There was no cyanosis, clubbing, and the breath 
sounds were normal.  There was no pleural friction or 
evidence of pleural effusion.  The diagnosis was bronchial 
asthma, under good control.  

An August 1986 VA psychiatric examination noted that the 
veteran described his sleep as "good."  On mental status 
examination, the veteran was alert, cooperative, and 
friendly, and spoke in a coherent and goal-directed fashion.  
There was no evidence of loose associations or flight of 
ideas, and no bizarre motor movements or tics.  His mood was 
mildly tense, but his affect was appropriate.  There were no 
delusions or hallucinations.  The veteran was oriented, and 
his memory was good.  Insight, judgment, and intellectual 
capacity were adequate.  The diagnosis was mild generalized 
anxiety disorder.  

Private medical records indicate that the veteran was seen in 
February 1987 for increasing shortness of breath, wheezing 
and a slight pain in his mid chest.  He was not taking 
medications.  On examination, the lungs were significant for 
bilateral wheezes and rhonchi.  The chest x-ray revealed no 
infiltrates or effusions but there was increased vascularity 
consistent with bronchitis.  The veteran was prescribed an 
antibiotic and a bronchodilator.  

At a VA examination conducted in August 1988, the veteran 
complained of sneezing, stuffy head, and watery eyes due to 
allergies.  He noted that medication relieved these symptoms.  
Examination of the ears, nose, and throat was normal.  
Pulmonary function tests, pre-medication, reported the FVC 
was 76.6 percent of predicted, and the FEV-1 was 71.1 percent 
of predicted.  The veteran stated that the medication he took 
for his asthma was over-the-counter.  On examination, there 
were minimally scattered diffuse expiratory wheezes.  The 
diagnosis was asthma, by history, with allergic rhinitis.  

A private medical record dated in September 1989, reported 
that the veteran was taking over-the-counter medication for 
his asthma.  On examination the lungs showed slightly coarse 
breath sounds with scattered wheezes.  The examiner 
prescribed a steroid for a course of 6 days.  The veteran was 
hospitalized in December 1989, for an acute asthma attack.  
He noted that he had been on steroids in the past, but had 
stopped on the advice of a physician.  The veteran was 
discharged against medical advice.  The veteran was 
prescribed a bronchodilator and steroids.  The discharge 
diagnosis were acute asthma, and possible asthmatic 
bronchitis.  

A private medical record in January 1991, reported complaints 
of a bad cough.  The veteran stated he had been using his 
inhaler to excess and it was not helping anymore.  There was 
no evidence of pulmonary consolidation.  The chest x-ray was 
normal.  He was prescribed steroids and tablets to supplement 
his inhalational bronchodilator therapy.  A chest x-ray in 
May 1991, showed no active infiltrates within the lungs.  In 
June 1991, it was noted that the veteran had an asthma 
attack.  He had bilateral wheezes and rhonchi, but was in no 
significant respiratory distress.  The veteran was prescribed 
an antibiotic and a steroid.  The veteran was seen three days 
later for a recurrence of bronchial spasm.  Examination 
revealed expiratory rhonchi and wheezes.  The chest x-ray was 
within normal limits.  The veteran was provided inhalational 
bronchodilator medication.  

A private physician reported in August 1991, that the veteran 
had a long history of recurrent bronchial asthma.  He 
reported being seen monthly in the local hospital, requiring 
emergency treatment, and occasional hospitalization.  At 
those times the veteran reportedly was placed on steroids, 
and maintained on declining doses for two to three weeks.  On 
examination, decreased oxygenation on blood gases, dyspnea, 
and a decreased FEV-1 were reported.  The diagnosis was 
steroid dependent bronchial asthma.  Private medical records 
dated in October 1991, reveal that the veteran was seen for 
an asthma attack and follow-up complaints.  The lungs 
revealed diffuse inspiratory and expiratory wheeze without 
rhonchi or rales.  He was discharged on a steroid taper.  

A VA examination conducted in October 1991, noted that the 
veteran took antibiotics a "couple of weeks out of the 
year" because of sinusitis symptoms.  The examiner noted 
that the veteran was steroid dependent.  On physical 
examination, there was moderate mucosa nasal membrane with 
edema and erythema.  Nasal discharge was clear.  The examiner 
suspected that the veteran's chronic nasal rhinitis was worse 
in the spring and fall, and he had chronic sinusitis, 
secondary to an allergy.  The impression was allergic 
rhinitis, possible sinobronchial syndrome, with chronic 
sinusitis.  An x-ray of the paranasal sinuses indicated 
hypertrophy of the nasal turbinates, bilaterally.  The 
presence of a mucocele involving the left maxillary sinus 
could not be ruled out, indicating the possibility of chronic 
sinusitis.  A deviation of the nasal septum to the left was 
noted.  The rest of the paranasal sinuses were normal.  

In a January 1992 rating decision separate ratings were 
assigned for chronic steroid dependent asthma, and for 
allergic rhinitis with chronic sinusitis. 

A private hospital report in December 1991, noted that the 
veteran was seen for shortness of breath.  It was noted that 
the veteran was a steroid dependent asthmatic, however, he 
weaned off steroids approximately a week before being 
admitted and then caught the flu.  Examination of the 
veteran's nose was unremarkable.  The lungs showed bilateral 
rales and wheezes.  The diagnoses were asthma and flu.  

Private medical records indicate that in August 1993, the 
veteran complained of chest pain, which the examiner opined 
was due to mild asthma, short of wheezing and yet caused air 
trapping.  It was noted that the veteran was not using 
inhalational bronchodilator medication.  In September 1993, 
it was noted that the veteran was noncompliant with his 
inhalational bronchodilator medication and was not using 
steroids.  He was complaining of wheezing.  He was prescribed 
a course of steroids and inhalational bronchodilator 
medication.  In November 1993, the veteran complained of 
increasing shortness of breath, and had run out of his 
medications.  He was prescribed a course of steroids and 
inhalational bronchodilator medication.  In March 1994, the 
veteran complained of chest tightness and shortness of breath 
after being noncompliant with his medication.  He was 
prescribed a course of steroids.

VA outpatient treatment records dated in March 1994, reported 
complaints of not being able to sleep at night, shakiness, 
and irritability.  On examination, the veteran was alert, 
oriented, and anxious.  The diagnosis was insomnia.  He was 
provided medication and on follow-up examination, it was 
noted that he slept well.  On examination, it was noted that 
the veteran had mild anxiety and depression.  Also, in March 
1994, the veteran complained of chest pain.  Rhonchi were 
heard in the left lung.  The diagnoses were bronchial asthma, 
atypical chest pain, and anxiety neurosis.  

In April 1996, the Board found that the December 1983 rating 
decision was clearly and unmistakably erroneous in failing to 
assign a separate rating for allergic rhinitis with chronic 
sinusitis effective from September 14, 1983.  The Board 
further assigned an effective date of June 6, 1991, for a 30 
percent evaluation for chronic steroid dependent asthma. 

A private medical record dated in January 1995, indicated 
complaints of shortness of breath.  The veteran was 
prescribed a steroid and inhalational bronchodilator 
medication.  The diagnosis was acute exacerbation of asthma.  
In February 1995, the veteran complained of flu-like 
symptoms.  Lungs showed bilateral inspiratory and expiratory 
wheezing with rhonchi.  He was prescribed an antibiotic for 
bronchitis, steroids, and inhalational bronchodilator 
medication.  The diagnoses were bronchitis and reactive 
airway disease.  In June 1995, the veteran complained of 
wheezing.  He was prescribed inhalational bronchodilator 
medication.  In September 1995, it was noted that the veteran 
was taking steroids daily, but complained of increased 
shortness of breath.  He was advised to increase his steroids 
and continue using his inhalational bronchodilator 
medication.

A VA outpatient treatment record dated in January 1996, 
reported complaints of an increase in severity of asthma.  No 
abnormal findings were found.  The diagnosis was bronchial 
asthma.  

Private medical records reveal in June 1996, the veteran was 
seen for complaints of wheezing.  Examination of the chest 
was significant for scattered wheezes.  He was prescribed a 
steroid in a one week taper.  In October 1996, the veteran 
complained of difficulty breathing after running out of his 
inhalational bronchodilator medication.  He was prescribed 
inhalational bronchodilator medication and a steroid in a one 
week taper.  A VA outpatient treatment record dated in 
November 1996, reported complaints of shortness of breath.  
Lungs were clear to percussion and auscultation.  The 
veteran's medications were refilled.  The diagnosis was 
bronchial asthma.  

A December 1996 VA nose and sinus examination noted 
complaints of chronic nasal stuffiness and headaches around 
the eyes.  On examination, there was marked nasal stuffiness 
on inhaling through each nostril.  There was no tenderness to 
pressure above or below the eyes; however, later in the 
examination report the examiner noted some tenderness to 
pressure above and below the eyes.  An x-ray showed a 
deviated septum to the left, with clear sinuses.  The 
radiologist stated that there was no change since the 1991 x-
ray.  The pertinent diagnoses included allergic rhinitis with 
chronic sinusitis.  It was noted that steroids were used at 
times for treatment of the allergic rhinitis with nasal 
stuffiness.  

A December 1996 VA trachea and bronchial examination noted 
complaints of shortness of breath on walking for one to two 
blocks on level ground, or walking up steps.  The veteran 
stated that he did not take steroids for his asthma but 
needed cortisone in summer months for allergic rhinitis.  On 
examination, scattered wheezes were heard over both lung 
fields.  Chest x-ray was clear.  The pulmonary function test, 
premedication, revealed the FVC was 76 percent of predicted 
and the FEV-1 was 68 percent of predicted.  Testing indicated 
a mild obstruction as well as low vital capacity, noted as 
possibly due to a concomitant restrictive defect.  The 
examiner noted that the veteran had some chronic shortness of 
breath and wheezing, that a slight cough that was present 
almost all the time, and that he had acute attacks of more 
severe shortness of breath and wheezing occurring two or 
three times a week.  Dyspnea was reported sometimes at rest 
and sometimes on slight exertion.  The diagnoses included 
chronic bronchial asthma.  The veteran stated that the 
cortisone given to him was for his allergic rhinitis and not 
for his asthma.  

A private medical record in March 1997 reported an 
exacerbation of asthma.  It was noted that the veteran was 
noncompliant with his inhalational bronchodilator medication 
and steroid spray.  It was noted that the veteran had not 
required oral steroid therapy since December.  The diagnosis 
was exacerbation of asthma.  He was prescribed an antibiotic 
and oral steroid.  A VA outpatient treatment record dated in 
October 1997, reported complaints of nasal congestion.  On 
examination, there was no sinus tenderness or drainage.  
Examination of the chest showed minimal to no wheeze.  The 
impressions were allergic rhinitis and asthma.  Private 
medical records indicate in October 1997, the veteran 
complained of a one-week history of rhinorrhea.  On 
examination, he had bilateral congestion and his sinuses were 
nontender.  The diagnosis was bronchitis.

Private medical records in May 1998, report complaints of 
difficulty breathing.  The diagnoses were bronchitis and 
asthma.  He was prescribed a course of steroids.  In July 
1998, the veteran complained of difficulty breathing.  It was 
noted that the veteran was out of his medication.  He was 
prescribed a course of steroids and inhalational 
bronchodilator medication.  The diagnosis was asthma 
exacerbation.  A VA outpatient treatment record in July 1998, 
the veteran reported complaints of asthma and problems 
sleeping.  The lungs were clear to percussion and 
auscultation.  The diagnoses included chronic asthma.  A 
sleep disorder was not diagnosed.  Private medical records 
indicate in October 1998, the veteran complained of clear 
rhinorrhea with sneezing, and itchy, watery eyes.  The 
veteran noted that every year he gets shortness of breath, 
secondary to congestion in his nose.  On examination, his 
conjunctiva were mildly red and his nose had bilateral, clear 
congestion.  The impression was allergic rhinitis.  A private 
medical record dated in June 1999 reported that the veteran's 
asthma was stable on inhalers.  

At a June 1999 hearing before the Board the veteran stated 
that his rhinitis was worse in the in the summer and winter, 
and his asthma was worse during pollen season.  He further 
asserted that his sleeping disorder was due to stress dealing 
with his physical disabilities, due to the medications he 
took for these disorders, and due to work related stress.  
The veteran testified that his physical disorders aggravated 
his psychiatric disorder.  He offered that he got along well 
with his coworkers, and that he did not think working with 
chemicals affected his rhinitis.  The veteran stated that 
every time he went to the hospital, he was prescribed 
antibiotics.  

In February 2000, the Social Security Administration reported 
that the veteran's Social Security records had been purged.

A January 2001 VA nose and sinuses examination noted a 
history of fall and spring allergies.  Reportedly, 
antibiotics were occasionally needed for infection and the 
veteran had used steroid sprays.  Oral steroids were also 
reportedly needed several times each year.  Examination 
revealed a severely allergic nose with large inferior 
turbinates but no sign of infection.  There was no evidence 
of a sinus condition, so the findings were due to allergic 
rhinitis.  

At a January 2001 VA psychiatric examination the veteran 
stated that his anxiety was aggravated and brought on by 
asthma attacks, shortness of breath, and some of the 
medications he took.  The veteran denied the use of 
psychotropic medications.  He reported working full time as a 
machine operator.  The veteran denied panic attacks, crying, 
or depressive ideation.  It was noted that the veteran had 
few friends and was socially isolated.  On examination, the 
veteran was neatly dressed and exhibited no bizarre motor 
movements or tics.  His mood was calm and his affect 
appropriate.  There were no complaints of nightmares, 
flashbacks, or homicidal or suicidal ideation.  Delusions, 
hallucinations, ideas of reference, or suspiciousness were 
not found.  The veteran was oriented, and his memory was 
good.  Insight, judgment, and intellectual capacity were 
adequate.  The diagnosis was mild generalized anxiety 
disorder, secondary to asthma.  A global assessment 
functioning score of 55 was assigned, with moderately serious 
symptoms.  The examiner stated that when the veteran's 
anxiety was related only to his shortness of breath and/or 
medication, it was more severe and intense than the anxiety 
he experienced when not under the influence of medication or 
having an anxiety attack.

A January 2001 VA respiratory examination noted complaints of 
an occasionally productive cough; dyspnea on exertion with 
walking more than two blocks when asymptomatic; however, when 
symptomatic, he had shortness of breath at rest.  The veteran 
stated that he had shortness of breath almost daily during 
the spring months from May to September, but it could happen 
at any time.  He noted that he had symptoms three to four 
times a month and sometimes even more frequently, and he 
would have to go to the emergency room for treatment.  The 
veteran stated he used four metered dose inhalers, one of 
which is steroids.  He noted that he took steroids orally for 
most of the period between May and September, and then 
sporadically when he had severe symptoms.  On examination, 
the chest was normal to inspection, palpation, and 
percussion.  He had scattered wheezes and rhonchi through all 
fields on auscultation.  The chest x-ray was unremarkable.  
Pulmonary function tests found the post-medication FEV-1 was 
67 percent of predicted, and the FEV-1/FVC, post-medication, 
was 69 percent of predicted.  The interpretation was that the 
veteran had a mild obstructive lung defect.  The clinical 
diagnosis was bronchial asthma, probably allergic, with 
residuals.   

A February 2001 statement from the veteran's spouse indicated 
that he was having trouble sleeping.  

A VA outpatient treatment record dated in February 2001, 
reported the veteran denied wheezing or shortness of breath.  
He was not using steroids to control his asthma.  Examination 
of his lungs showed a good inspiratory effort, with no 
rhonchi or rales.  

A VA examination conducted in August 2001, reported 
complaints of a ten-year history of sleep disturbance.  The 
veteran noted that he had difficulty falling asleep and was 
restless.  He stated that his anxiety was fair, but was worse 
when he was having shortness of breath from an asthma attack 
or was taking his medication.  The veteran denied depression, 
crying, depressive feelings, and panic attacks.  He 
reportedly lost his job the day prior to this examination.  
On mental status examination the veteran was alert, 
cooperative, pleasant, calm, and oriented.  There were no 
loosened associations or flight of ideas.  Bizarre motor 
movements and tics were not found.  His affect was 
appropriate.  There were no flashbacks, nightmares, suicidal 
or homicidal ideation, delusions, hallucinations, ideas of 
reference, or suspiciousness.  His memory was good.  Insight 
and judgment were adequate, as was intellectual capacity.  
The diagnosis was mild generalized anxiety disorder, 
secondary to asthma.  A global assessment functioning score 
of 55 was assigned.  The examiner stated that the veteran did 
not have sleep apnea.  It was further opined that the 
veteran's anxiety was aggravated by his asthma and asthma 
medication, and as long as he continued to have the same 
medical condition, his anxiety would not improve.  

An additional VA examination conducted in August 2001, 
reported complaints of difficulty sleeping, with trouble 
staying asleep and getting back to sleep if the veteran 
awakened.  The veteran's wife said he snored.  The veteran 
stated that he had problems with coughing up post-nasal drip 
and drainage from his sinuses.  The examiner stated that 
there was no evidence of any apnea or cessation of sleep 
during the night, nor was there a diagnosis in the record 
"suggesting" sleep apnea.  The diagnoses included no 
evidence of sleep apnea. 


Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Veterans Claims Assistance 
Act and the implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  Here, the veteran has been 
informed of the laws and regulations pertaining to his claims 
in the statement and supplemental statements of the case.  He 
has been afforded numerous VA examinations, and in November 
2001, the appellant indicated that he had nothing to add to 
the record.  An additional remand to afford the RO an 
opportunity to consider the claims in light of the 
implementing regulations would only serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board finds that 
the veteran has been provided adequate notice, that the duty 
to assist has been fulfilled, and that the case is now ready 
for a merits based review.

I.  Sleep Disorder

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2001).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Additionally, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  Further, in 
Allen v. Brown, 7 Vet. App. 439 (1994), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice-
connected disability.  

The veteran contends that service connection is warranted for 
a sleep disorder.  Based on a careful review of the record, 
however, the Board finds that the preponderance of the 
evidence is against this claim.  There is no evidence of a 
sleep disorder during service and no evidence of treatment 
for such a disorder after service.  Although the veteran has 
complained about sleep impairment, a sleep disorder has not 
been diagnosed.  

In weighing the evidence of record, the Board finds that a 
sleep disorder, separate and distinct from currently service-
connected symptomatology is not of record.  While the veteran 
maintains that he has a sleep disorder, such as sleep apnea, 
as a lay person who is untrained in the field of medicine, he 
is not competent to provide a diagnosis or to offer an 
opinion as to medical etiology of any sleep impairment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, based 
on a review of all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. Service connection for a sleep disorder is 
therefore denied.

In reaching this decision the Board has considered the 
"benefit of the doubt" doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board also notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, VA has conducted comprehensive efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records 
with regard to this issue.  The veteran has been examined by 
the VA in connection with this claim, and the examination 
conducted in 2001 specifically found that he did not have a 
sleep disorder.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, 38 U.S.C.A. 
§ 5103A.

II.  Allergic Rhinitis With Chronic Sinusitis

The veteran has been informed of the evidence necessary to 
substantiate his claim for an evaluation in excess of 10 
percent for allergic rhinitis with chronic sinusitis and 
provided an opportunity to submit such evidence.  Moreover, 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate this claim.  In 
this respect, the RO has made numerous attempts to develop 
the record and the veteran has been examined by the VA in 
connection with this claim.  The Board notes that a statement 
from L. Hayes, M.D., received in May 2001, indicated that he 
had treated the veteran for allergic rhinitis.  By 
correspondence dated in January 1997 and April 2000, records 
from Dr. Hayes were requested from the RO.  Additionally, the 
veteran was requested to provide these records in November 
1999, February 2000, February 2001, and March 2001.  In its 
October 1999 remand, the RO was requested to obtain a 
statement from the veteran's employer as to the types of 
chemicals he was exposed to.  By correspondence dated in 
November 1999 and February 2000, the veteran was requested to 
provide his employer's name and address.  In a report of 
contact with the veteran in December 1999, the veteran was 
requested to submit the requested name and address.  This 
information was not forthcoming.  After receiving additional 
requests for evidence, the veteran informed the RO in April 
2001, that he had no further evidence to submit.  Moreover, 
an August 2001 VA examiner noted that the veteran was not 
currently employed.  Accordingly, the Board finds that the RO 
complied with a Board remand dated in October 1999, and the 
duty to assist has been fulfilled.  See 38 U.S.C.A. § 5103A; 
Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the veteran's claim for an evaluation in 
excess of 10 percent for allergic rhinitis with chronic 
sinusitis, disability ratings are based, as far as 
practicable, upon the average impairment of earning resulting 
from the disability. 38 U.S.C.A. § 1155.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2001).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Id.; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.

In this case, the RO granted service connection and assigned 
a separate 10 percent evaluation for allergic rhinitis with 
chronic sinusitis based on the date of the veteran's 
discharge from service, i.e., September 14, 1983.  See 38 
C.F.R. § 3.400 (2001).  The criteria for evaluating the 
degree of impairment resulting from a service-connected 
respiratory disorders were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.97 (1995) with 38 
C.F.R. § 4.97 (2001).  Where regulations change during the 
course of an appeal, the Board must determine, if possible, 
which set of regulations, the old or the new, is more 
favorable to the claimant and apply the one more favorable to 
the case Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This determination depends on the facts of the particular 
case and therefore is made on a case-by-case basis.  
VAOPGCPREC 11-97; 62 Fed.Reg. 37953 (1997).

Under the rating criteria in effect prior to October 1996, 
chronic atrophic rhinitis was rated as 10 percent disabling 
when there was definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent rating was warranted 
for moderate crusting and ozena, atrophic changes.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1995).  

The revised rating criteria, eliminated Diagnostic Code 6501, 
and a new diagnostic code was added for allergic or vasomotor 
rhinitis.  A 10 percent rating is assigned for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side. A 30 percent evaluation is 
warranted when nasal polyps are present.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2001).  

Based upon a review of the evidence, the Board finds that an 
increased rating is not warranted under either the old or the 
new rating criteria for allergic rhinitis.  In this respect, 
x-rays showed a deviated septum to the left, with clear 
sinuses.  Moderate crusting and ozena, with atrophic changes 
of the nasal passages have not been shown.  Additionally, 
there never has been evidence of polyps.  Accordingly, under 
those criteria in effect both before and after October 7, 
1996, a rating in excess of 10 percent for the service-
connected allergic rhinitis is not warranted.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1995), 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2001).    

Under the rating criteria for sinusitis in effect prior to 
October 7, 1996, a 10 percent disability rating was warranted 
where sinusitis was of moderate severity, with discharge or 
crusting or scabbing and infrequent headaches.  A 30 percent 
disability rating was warranted for severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (1995).  

Under the rating criteria for sinusitis in effect from 
October 7, 1996, the general rating criteria provides for a 
10 percent disability rating where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent disability rating is warranted for 
sinusitis where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (2001).  A note to the rating criteria states that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

Severe sinusitis, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence has not been shown by the record.  
Although in November 1983, the veteran reported recurrent 
headaches approximately twice a month, this has not been 
shown by the objective evidence of record.  Examinations at 
that time revealed diagnoses that included active allergic 
rhinitis; however, headaches were not diagnosed nor is it 
shown that the veteran sought treatment for these headaches.  
Subsequently, the veteran stated in October 1991 that he took 
antibiotics a "couple of weeks out of the year" because of 
sinusitis symptoms.  On physical examination in October 1991, 
there was moderate mucosa nasal membrane with edema and 
erythema, and clear nasal discharge.  The examiner stated 
that the chronic nasal rhinitis was worse in the spring and 
fall, and the veteran had chronic sinusitis secondary to 
allergy.  The impression was allergic rhinitis, possible 
sinobronchial syndrome, with chronic sinusitis.  An x-ray of 
the paranasal sinuses indicated hypertrophy of the nasal 
turbinates, bilaterally.  The presence of a mucocele 
involving the left maxillary sinus could not be ruled out, 
indicating the possibility of chronic sinusitis.  A deviation 
of the nasal septum to the left was noted.  The rest of the 
paranasal sinuses were normal.  Antibiotics were not 
prescribed.  An x-ray of the sinuses in 1996, found no change 
since 1991.  Most recently, a VA examination conducted in 
January 2001 found no evidence of a sinus condition.

Accordingly, as sinusitis has not been shown to result in 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence; or to be manifested by three or more 
incapacitating episodes of sinusitis per year that require 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting by the 
evidence of record, a rating in excess of 10 percent either 
under the old or revised criteria for rating sinusitis, is 
not warranted.

In evaluating allergic rhinitis with chronic sinusitis, the 
Board has reviewed the nature of the original disability and 
considered whether the veteran was entitled to a "staged" 
rating for this service-connected disorder.  Based upon a 
review of the evidence, the Board finds that at no time since 
September 14, 1983, has there ever been evidence that 
disabling effects related to the veteran's allergic rhinitis 
with chronic sinusitis which would warrant assignment of a 
rating in excess of 10 percent under either the old or new 
rating criteria.  Hence, a staged rating for a portion of the 
term in question is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Anxiety Neurosis with Depression

The veteran has been informed of the evidence necessary to 
substantiate his claim of entitlement to an increased rating 
for anxiety neurosis with depression, and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and the veteran has been examined by the VA in 
connection with his claim.  The RO complied with a Board 
remand dated in October 1999.  Stegall.  Finally, the veteran 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
38 U.S.C.A. § 5103A.

The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132 (1996) with 38 C.F.R. § 4.130 (2001).  
Accordingly, the Board must determine, if possible, which set 
of regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  
Karnas.  

Under the old criteria, a 10 percent evaluation for anxiety 
was warranted for symptoms less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted for a definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1995).  In a November 1993 precedent opinion, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed.Reg. 4752 (1994).

Under the new criteria, a 10 percent evaluation is warranted 
for anxiety that produces occupational and social impairment 
due to mild and transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001). 

After review of the evidence, the preponderance of the 
evidence is against a rating in excess of 10 percent under 
either the old or the new criteria.  Manifestations of the 
veteran's service-connected psychiatric disorder are no more 
than mild or transient.  It has been shown by the objective 
evidence of record that the veteran's service-connected 
psychiatric disorder is productive of industrial or social 
impairment to a degree greater than mild only under periods 
of stress, i.e., when using medication or having an asthma 
attack.  VA examinations in 2001 reported that the veteran 
did not show loosened associations or flight of ideas.  He 
denied panic attacks, crying, or depressive ideation.  The 
veteran was neatly dressed and exhibited no bizarre motor 
movements or tics.  His mood was calm and his affect 
appropriate.  There were no complaints of nightmares, 
flashbacks, or homicidal or suicidal ideation, and no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented, and his memory was 
good.  Insight, judgment, and intellectual capacity were 
adequate.  The global assessment functioning score at the 
examinations was 55, indicating moderate symptoms or moderate 
difficulty in social, occupationally, or school functioning.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  Nevertheless, both examiners indicated the 
veteran's generalized anxiety disorder was mild, noting it 
was more severe and intense only when under the influence of 
medication or having an asthma attack.  

Accordingly, a rating in excess of 10 percent, under either 
the old or the new criteria for rating psychiatric disorders, 
is not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Asthma

The veteran has been informed of the evidence necessary to 
substantiate his claim for an evaluation in excess of 30 
percent for chronic steroid dependent asthma and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate this claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and the veteran has been examined by the VA in 
connection with this claim.  In its October 1999 remand, the 
RO was requested to obtain a statement from the veteran's 
employer as to the types of chemicals he was exposed to.  By 
correspondence dated in November 1999 and February 2000, the 
veteran was requested to provide his employer's name and 
address.  In a report of contact with the veteran in December 
1999, the veteran was requested to submit the requested name 
and address.  This information was not forthcoming.  After 
receiving additional requests for evidence, the veteran 
informed the RO in April 2001, that he had no further 
evidence to submit.  Moreover, a VA examiner noted in August 
2001, that the veteran was not currently employed.  
Accordingly, the Board finds that the RO complied with a 
Board remand dated in October 1999, and the duty to assist 
has been fulfilled.  See 38 U.S.C.A. § 5103A; Stegall.  

As previously noted, the criteria for evaluating the degree 
of impairment resulting from a service-connected respiratory 
disorders were changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.97 (1995) with 38 C.F.R. § 
4.97 (2001). 

Under the old rating criteria for bronchial asthma, a 30 
percent rating was warranted when the asthma was moderate and 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks. A 60 percent rating was assigned 
when the asthma was severe with frequent attacks of asthma 
(one or more attacks weekly) and marked dyspnea on exertion 
between attacks with only temporary relief by medication with 
more than light manual labor precluded.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1995).

A 30 percent rating under the new rating criteria is 
warranted when the forced expiratory volume in one second 
(FEV-1) value is 56 to 70 percent of the predicted value or 
when the ratio of forced expiratory volume in one 
second/forced vital capacity (FEV-1/FVC) is 56 to 70 percent; 
or when daily inhalational or oral bronchodilator therapy is 
required; or when inhalational anti-inflammatory medication 
is required.  A 60 percent rating is warranted when the FEV-1 
value is 40 to 55 percent of the predicted value or when the 
ratio of FEV-1/FVC is 40 to 55 percent or when at least 
monthly visits to a physician for required care of 
exacerbations are necessary or when intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are prescribed.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2001).  

Based on the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted under the 
revised rating criteria for rating respiratory disorders.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2001).  The pulmonary 
function test findings do not rise to the regulatory 
thresholds for a 60 percent rating  under the new rating 
criteria for Diagnostic Code 6602.  The FEV-1 and FEV-1/FVC 
results from the January 2001 VA examination does not 
demonstrate a level of severity in excess of a 30 percent 
rating under the new schedular criteria.  

Further, review of the medical evidence of record fails to 
reveal sufficient clinical diagnoses or findings that would 
warrant assignment of a 60 percent rating under the criteria 
for bronchial asthma not related to pulmonary function test 
data, such as at least monthly visits to a physician for 
required care of exacerbations or intermittent courses of 
systemic corticosteroids.  Although it is noted that the 
veteran has in the past been treated in private hospital 
emergency rooms and by private physicians for exacerbations 
of his bronchial asthma, these visits for treatment were not 
monthly, but intermittent.  The Board additionally notes that 
the last private medical evidence of record dated in June 
1999 for the treatment of asthma, reported that his 
service-connected asthma was stable on inhalational 
bronchodilator medication.  Moreover, although it has been 
shown in the past that the veteran's asthma was steroid 
dependent, only intermittent use of steroids has currently 
been reported.  In reviewing the medical evidence of record, 
the intermittent use of systemic corticosteroids to control 
the veteran's asthma currently does not meet the threshold of 
at least three times a year in order to meet the criteria for 
a 60 percent evaluation under Diagnostic Code 6602.  

Therefore, the Board concludes that the asthma disability 
does not more nearly approximate the criteria for a 60 
percent evaluation, nor does the overall disability warrant 
elevation to the 60 percent level under the new rating 
criteria.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 
(2001).

With respect to the former regulations, the Board notes that 
the old rating standard is stated in the conjunctive.  In 
other words, with the old rating criteria, the evidence must 
prove that the rating criteria as a whole are satisfied, 
nearly approximated, or about as equally satisfied as the 
criteria for the lower rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).  There is no showing in the medical evidence 
that the veteran's asthma attacks are severe in nature, or 
that over the course of a year they occur at least once a 
week.  There is no clinical evidence of marked dyspnea on 
exertion between attacks, with only temporary relief with 
medication.  There is no clinical evidence of record that 
shows that the veteran is precluded from more than light 
manual labor due to his asthma.  Overall, the severity of the 
veteran's bronchial asthma is consistent with no more than 
moderate symptoms.  Thus, a rating in excess of the currently 
assigned 30 percent under the old Diagnostic Code 6602 (1995) 
is not warranted.

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for asthma.  Based on the clinical and other evidence 
of record discussed above, the Board finds that the service-
connected bronchial asthma warrants no more than a 30 percent 
disability evaluation under both the pre-October 7, 1996 
rating criteria and the current rating criteria.  Since the 
preponderance of the evidence is against an allowance of an 
evaluation in excess of 30 percent at any time for the asthma 
under either the old or the new criteria, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a sleep disorder is denied.  A rating 
in excess of 10 percent for allergic rhinitis with chronic 
sinusitis from September 14, 1983, is denied.  Increased 
ratings for anxiety neurosis with depression, and chronic 
steroid dependent asthma are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

